WVSD NextGen CM/ECF Release 1.3.4-Display Receipt                               https://wvsd-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?76797916089373-L...
                      Case 3:17-cv-01362 Document 146 Filed 01/24/20 Page 1 of 1 PageID #: 205




                                                              United States District Court

                                                           Southern District of West Virginia

         Notice of Electronic Filing

         The following transaction was entered on 12/13/2017 at 2:35 PM EST and filed on 12/12/2017
         Case Name:           The City of Huntington v. AmerisourceBergen Drug Corporation et al
         Case Number:         3:17-cv-01362
         Filer:
         WARNING: CASE CLOSED on 12/12/2017
         Document Number: No document attached

         Docket Text:
         ***MOTIONS TERMINATED pursuant to the [45] Order: [13] MOTION by AmerisourceBergen Drug Corporation to
         Dismiss Complaint, [15] MOTION by Cardinal Health, Inc. to Dismiss Complaint and Amended Complaint, [40] MOTION
         by Meredith S. Auten to Withdraw Appearance on behalf of AmerisourceBergen Drug Corporation, [39] MOTION by
         Eric Sitarchuk to Withdraw Appearance on behalf of AmerisourceBergen Drug Corporation, and [20] MOTION by
         McKesson Corporation for Judgment on the Pleadings. (kp)

         No public notice (electronic or otherwise) sent because the entry is private




1 of 1
